WOODLEY, Judge,
(concurring).
Because the other judges of this court are unable to agree, it becomes the duty of the writer to participate in the disposition of this appeal, though he refrained from doing so on the former appeal.
The exclusion of the tires identified as Defendant’s Exhibit 44 raises the most serious question on the appeal.
Five tires constituted this exhibit which the court excluded because the tires were not sufficiently identified as the tires that were on appellant’s car on the 18th and 19th of January, 1955.
This court would not be authorized, under the facts, to hold that the trial court erred in requiring further identification of the tires before permitting them to be exhibited to the jury.
This is especially so in view of the fact that the undisputed evidence shows that one of the five tires was never on appellant’s automobile.
*142I concur in Judge Davidson’s opinion affirming the conviction.